                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


DAVID J. WILLIAMS
                                                                      CIVIL ACTION

VERSUS
                                                                      19-2-SDD-EWD

VANNOY, ET AL.


                                         RULING

        The Court has carefully considered the Complaint,1 the Motion to Amend

Complaint2 filed by Plaintiff, the record, the law applicable to this action, and the Report

and Recommendation3 of United States Magistrate Judge Erin Wilder-Doomes dated

February 20, 2020, to which an objection4 was filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Plaintiff's Motion to Amend Complaint5 is hereby DENIED as

amendment would be futile.

        IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over any potential state law claims, and Plaintiff's federal claims are hereby

DISMISSED, WITH PREJUDICE, as legally frivolous and for failure to state a claim upon

which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.




1
  Rec. Doc.1.
2
  Rec. Doc. 7.
3
  Rec. Doc. 8.
4
  Rec. Doc. 9.
5
  Rec. Doc. 7.
Judgment will be entered accordingly.

Signed in Baton Rouge, Louisiana on March 31, 2020.


                             S
                            CHIEF JUDGE SHELLY D. DICK
                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA
